Case: 18-30248       Document: 00514697754         Page: 1     Date Filed: 10/25/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                      No. 18-30248                              FILED
                                    c/w No. 18-30249                     October 25, 2018
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

WILLIE JAMAL REYNOLDS,

                                                  Defendant - Appellant


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                             USDC No. 6:17-CR-197-1
                              USDC No. 6:13-CR-53-2


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Willie Jamal Reynolds pleaded guilty to being a felon in possession of a
firearm and was sentenced, inter alia, within the advisory Sentencing
Guidelines range to 57 months’ imprisonment and three years’ supervised
release. During the sentencing hearing, Reynolds admitted the allegation he
violated a condition of his already existing supervised release by testing


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-30248     Document: 00514697754      Page: 2    Date Filed: 10/25/2018


                                No. 18-30248 c/w
                                 No. 18-30249

positive for marihuana on numerous occasions, and the district court found he
had violated other conditions of supervision based, in part, on the new law
violation.   Reynolds was sentenced on the revocation to six months’
imprisonment, which was within the sentencing ranges recommended by the
Guidelines policy statements for Grade B and Grade C violations.
      For the first time on appeal, Reynolds contends his 63-month total
sentence is greater than necessary to effectuate the sentencing goals of 18
U.S.C. § 3553(a) and is therefore unreasonable. Because Reynolds did not raise
this issue in district court, review is only for plain error. E.g., United States v.
Peltier, 505 F.3d 389, 391 (5th Cir. 2007); United States v. Whitelaw, 580 F.3d
256, 259−60 (5th Cir. 2009). Under that standard, Reynolds must show a
forfeited plain (clear or obvious) error that affected his substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009). If he does so, we have the
discretion to correct the reversible plain error, but should do so only if it
“seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings”. Id. (Although Reynolds acknowledges our court applies plain-
error review when defendant fails to object in district court to the
reasonableness of the sentence imposed, he notes there is a circuit split on the
issue and seeks to preserve the issue for possible further review.)
      Reynolds fails to show the imposition of the 63-month total sentence
constituted a clear or obvious error. The district court was in a superior
position to find facts and assess their importance under § 3553(a), and our
court will not reweigh the court’s assessment of the § 3553(a) factors. Gall v.
United States, 552 U.S. 38, 51−52 (2007); United States v. Heard, 709 F.3d 413,
435 (5th Cir. 2013). Additionally, the six-month revocation sentence is within
the applicable advisory Guidelines policy-statement ranges, and the court’s
order that the revocation sentence run consecutively to the 57-month sentence


                                         2
    Case: 18-30248       Document: 00514697754   Page: 3   Date Filed: 10/25/2018


                                 No. 18-30248 c/w
                                  No. 18-30249

is consistent with Guideline § 7B1.3(f), p.s., which provides: “Any term of
imprisonment imposed upon the revocation of . . . supervised release shall be
ordered to be served consecutively to any sentence of imprisonment that the
defendant is serving”.
      AFFIRMED.




                                        3